AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                     for the_                                     FILED IN THE
                                                        Eastern District of Washington                        U.S. DISTRICT COURT
                                                                                                        EASTERN DISTRICT OF WASHINGTON

JANET STONE, on her own behalf and on the
behalf of all others similarly situated,                                                                 Sep 13, 2019
                                                                           )                                   SEAN F. MCAVOY, CLERK
                             Plaintiff                                     )
                                v.                                         )    Civil Action No.    2:19-CV-167-RMP
 ASPEN DENTAL MANAGEMENT, INC., a                                          )
                                                                           )
 foreign corporation; and ADAM MILESKI, DDS
 PLLC, a Washington corporation,
                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                         recover from the
defendant (name)                                                                                                  the amount of
                                                                            dollars ($               ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of             % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .
’ other: Defendants’ Motion to Dismiss, ECF No. 17, is GRANTED IN PART, with respect to dismissal of Plaintiff’s Complaint
              for failure to state a claim, and DENIED IN PART, with respect to dismissal with prejudice. Plaintiff’s Complaint, ECF
              No. 1, is dismissed without prejudice, and without costs or fees for any party.



This action was (check one):
’ tried by a jury with Judge                                                                          presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                               Rosanna Malouf Peterson                        on a motion for
      dismissal.


Date: September 13, 2019                                                       CLERK OF COURT

                                                                               SEAN F. McAVOY

                                                                               s/ Virginia Reisenauer
                                                                                           (By) Deputy Clerk

                                                                               Virginia Reisenauer
